DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12, 16-17, 19-20 and 22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does
not teach or suggest, singularly or in combination, at least a light emitting device comprising a plurality
of pixel regions with a bearer between them, the barrier having a substantially constant width and
comprising a light absorbing material; wherein each pixel region comprises “a first LED stack; a second
LED stack disposed on the first LED stack; a third LED stack disposed on the second LED stack; electrode
pads electrically connected to the first, second, and third LED stacks, the electrode pads comprising a
common electrode pad, a first electrode pad, a second electrode pad, and a third electrode pad; and an
insulation layer directly disposed on the sides of each of the first, second, and third LED stacks; an upper
surface of the barrier adjacent to the third LED stack is substantially flush with an upper surface of the
insulation layer adjacent to the third LED stack;” wherein the common electrode pad is connected to the
first, second and third LED stacks, and the first, second and third pads are connected to the first, second
and third LED stacks as required by claims 1 and 19. The prior art of CHA (US 20170288093) does teach
a device with the three LED stacks and the electrode pads, but the barrier of CHA is made of a reflective
material and there is no applicable insulating layer. This represents the primary difference between the
claimed invention and the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SAMUEL A GEBREMARIAM/               Primary Examiner, Art Unit 2811